—In a proceeding *871to invalidate a petition for opportunity to ballot by providing for a write-in candidate in a primary election to be held on September 10, 1996, for the nomination of the Freedom Party as its candidate for the public office of Representative in Congress for the Fourth Congressional District, the appeal is from a judgment of the Supreme Court, Nassau County (Kohn, J.), entered August 8, 1996, which dismissed the proceeding.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the petition is granted, and the Board of Elections is enjoined from placing the opportunity to write in such candidate(s) on the official ballot or voting machine for the primary election.
Pursuant to Election Law § 6-164, "[ejnrolled members of a party entitled to vote in the nomination of a candidate for public office” may file a petition requesting an opportunity to write in the name of a candidate or candidates. Here, the challenged signature on the petition for opportunity to ballot was invalid because the signatory’s enrollment in the Freedom Party will not become effective until the first Tuesday following the November 1996 general election (see, Election Law § 5-304). Therefore, the petition for an opportunity to ballot was defective because of insufficient signatures (see, Matter of Gray v Hochberg, 175 AD2d 892).
O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.